Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 3 August 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
New York Aug. 3. 1790.

In my letter of the last week I believe I did not acknoledge the reciept of yours of July 3. With respect to Mr. Thompson he had been named to the Consulship of the Canaries: but as these offices have no direct emoluments, depending for indemnification on the consignments and other business they may produce, he has declined accepting any. Your application needed no apology. I know the impossibility of your avoiding those sollicitations, and therefore scarcely consider your wishes as coupled with your nomination. On my part, the applications are so numerous, and the line of duty so cogent to recommend the best subject to the President, that I am sure you will always wish the person you name to be postponed to a better. So that all that is necessary in this case is to understand one another. Where two candidates are otherwise perfectly equal, I should be justifiable in giving a preference to the one who has asked your sollicitation. On the other hand you will understand, if he has been postponed that it has been in favor of a competitor with some better qualification. I will ask of you to give always the true and naked character of the person as far as you can come at it.
The English packet arrived yesterday morning. Peace and war still undecided, tho the nation eager for the latter. The parliament was dissolved. This and some other circumstances rather point to a war. Matters in France were going on well.
I inclose you two copies of a report of mine on Measures, weights and coins. As it is a mathematical subject, and I can have few or no occasions of rendering myself a member of any value to the Society at Edinburgh of which you were so kind as to have me  named, I will beg the favor of you to forward one of the copies in my name to the society, if there be no impropriety in it.
I have never sent you my description of my mould-board because it will be difficult to make it from a description. I have had a small model made, which I will forward to you if any person should be going before myself. Otherwise I will bring it. Congress will rise this week. I shall set out for Virginia within a fortnight after they rise. But as I must stay a while in Philadelphia to see about a house, I suppose I shall not leave that place till the 1st. of Sep. nor be at Monticello till the 10th. or 15th. of that month. I shall hope to meet yourself and the girls then or as soon after as you can conveniently be there. Present my best love to my dear Martha, and to Maria if you are together, and be assured of the sincere esteem & attachment of Dear Sir Your’s affectionately,

Th: Jefferson

